DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III, claims 13-24, in the reply filed on 10/1/2021 is acknowledged.
Applicant’s election without traverse of (i) alcaftadine; and (ii) ocular itching as the clinical symptom of ocular allergy, in the reply filed on 10/1/2021 is acknowledged.
Claims 14-16, 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7 of U.S. Patent No. 8,664,215. Although the claims at the patent claims are differ from the instant claims, in that the patent claims require once daily administration of alcaftadine, but instant claim is not so limited; the broader patent claims are not limited to about 0.25% alcaftadine, but claims 6-7 are so limited, rendering obvious this amount for claims 1 & 4.  Applicant elected ocular itching is not required by patent claim 1, but is recited in claim 4, 6-7, rendering obvious this symptom in claim 1.  Thus, the patent claims render obvious the instant claims, where once daily dosing in the instant claim would have been obvious as a result of routine optimization of dosing frequency.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, 12 of U.S. Patent No. 10,617,695. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is drawn to an ophthalmic composition comprising about 0.025% alcaftadine or pharmaceutically acceptable salt; dependent claims 5-6 indicate when administered once daily treats at least one clinical symptom of ocular allergy (the instant elected symptom of ocular itching is recited as one alternative of patent claim 12, rendering the instant method claim obvious).  Additionally claims 9 and 12 are drawn to treating ocular allergy (ocular itching in one embodiment of claim 12), without a requirement for once daily dosing.  Thus, administration in treatment of ocular allergy, with symptom of ocular itching, with about 0.25% alcaftadine is an obvious embodiment of the patent claims, rendering obvious the instant claim.  It is also noted that the instant claim anticipates patent claims 1, 9, 12, rendering these claims obvious over each other.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As in Application 11/690,954, the following references are pertinent to the instant claimed method:
Vistakon Pharmaceuticals (“Evaluation of Efficacy of Ophthalmic Solution in Induced Acute Allergic Conjunctivitis”; Clinical Trial NCT00244543; 2005 Oct 14; IDS reference).
Powell et al (US 2006/0100408 A1; 2006l filed 2005 Oct; IDS reference)
Instant claim 13 (no finding is made with respect to instant withdrawn claims) is similar enough to the allowed claims in 11/690,954 to rely on the Rule 131 Declarations filed in that case, which establish the instant method was invented prior to Vistakon and Powell.
As in the parent Application 15/267,645, the following reference is pertinent to the instant claimed method of claim 13:
Vistakon Pharmaceuticals; Principle Investigator Jack V Greiner (“Evaluation of Efficacy of Ophthalmic Solution in Induced Acute Allergic Conjunctivitis”; ClinicalTrials.gov; Identifier:NCT00223951; Study first received September 20, 2005; XP-002451215; IDS reference)
Vistakon Pharmaceuticals; Study Director: Ingerman Avner (“Evaluation of Efficacy of Ophthalmic Solution in Induced Acute Allergic Conjunctivitis”; ClinicalTrials.gov; Identifier:NCT00241319; Study first received October 14, 2005; IDS reference)

Janssens et al. (US 5,468,743; 1995 IDS reference) in view of Ono et al. (“Allergic conjunctivitis: Update on pathophysiology and prospects for future treatment”; 2005 Jan; J. Allergy Clin. Immunol.; 115(1): 118-122; IDS reference).  
A rejection was set forth in 15/267,645 over these references (see 12/13/2018 Office action).  As discussed in the Reasons for Allowance mailed 2/12/2020 in 15/267,645 the evidence provided in the 26 Sept 2013 Declaration of Dr. Avner Ingerman established statistically significance differences for 0.25% alcaftadine at the 16 hour time point, providing criticality of the 0.25% dose of alcaftadine, sufficient to overcome the previously stated obviousness basis of Janssens and Ono on the basis of a secondary consideration, also pertinent to the instant claimed method.  This criticality is not taught nor suggested based on the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611